DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9-10, 12-14, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2019/0198796 A1; hereinafter “Kim”).
Regarding Claim 1, referring to at least Figs. 1-2, and related text, Kim teaches a quantum dot light emitting diode (QLED) device, comprising: a quantum dot light emitting layer (140) (paragraphs 67-69); a first electrode (170) (paragraph 59); and an electron transport layer (150 and 160) between the quantum dot light emitting layer and the first electrode (paragraph 52); wherein the electron transport layer has a plurality of electron transport sub-layers (150 and 160) (paragraph 52); for any two electron transport sub-layers among the plurality of electron transport sub-layers, a lowest unoccupied molecular orbital (LUMO) energy level of one electron transport sub-layer close to the quantum dot light emitting layer (a LUMO of 150), is higher than an LUMO energy level of another electron transport sub-layer far away from the quantum dot light emitting layer (a LUMO of 160) (fig. 2 and paragraph 89); and an LUMO energy level of each of the plurality of electron transport sub-layers is lower than an LUMO energy level of the quantum dot light emitting layer (fig. 2 and paragraph 89) and higher than a work function of the first electrode (170 formed of Al and 151 of 150 and 161 of 160 comprising ZnO, which are both identical material choices to those of the invention described in paragraphs 38 disclosing “a material of the first electrode 3 is aluminum” and 43 disclosing “he first electron transport sub-layer 41 and the second electron transport sub-layer 42 may be respectively made of one of the materials: zinc oxide nanoparticles”) (paragraphs 59, 98, and 125);
wherein the plurality of electron transport sub-layers comprise a first electron transport sub-layer (150) and a second electron transport sub-layer (160) arranged in a direction perpendicular to the quantum dot light emitting layer, the first electron transport sub-layer is close to the quantum dot light emitting layer, and the second electron transport sub-layer is far away from the quantum dot light emitting layer (fig. 1);
wherein each of a material of the first electron transport sub-layer and a material of the second electron transport sub-layer comprises one of: zinc oxide nanoparticles, magnesium-doped zinc oxide nanoparticles, aluminum-doped zinc oxide nanoparticles, and lithium-doped zinc oxide nanoparticles (paragraphs 98 and 125.  For example, 151 of 150 and 161 of 160 comprising ZnO); and the materials of the first electron transport sub-layer and the second electron transport sub-layer are different from each other (paragraphs 96-98 and 125.  For example, 151(151a and 151b) of 150 and 161 of 160 are different); and wherein a mass percentage of magnesium in the magnesium-doped zinc oxide nanoparticles ranges from 5% to 20%; and/or a mass percentage of aluminum in the aluminum-doped zinc oxide nanoparticles ranges from 5% to 20%; and/or a mass percentage of lithium in the lithium-doped zinc oxide nanoparticles ranges from 5% to 20% (paragraphs 96-98 and 125.  Kim teaching 151 of 150 and 161 of 160 comprising ZnO).
Regarding Claim 2, Kim teaches wherein an absolute value of an LUMO energy level difference between two adjacent electron transport sub-layers among the plurality of electron transport sub-layers ranges from 0.1 eV to 0.3 eV (paragraph 88, 0.2 eV).
Regarding Claim 3, Kim teaches wherein the absolute value of the LUMO energy level difference between the two adjacent electron transport sub-layers is 0.2 eV (paragraph 88, 0.2 eV).
Regarding Claim 9, Kim teaches wherein a size of the first electron transport sub-layer in the direction perpendicular to the quantum dot light emitting layer ranges from 20 nm to 30 nm (paragraph 108, 25nm).
Regarding Claim 10, Kim teaches wherein a size of the second electron transport sub-layer in the direction perpendicular to the quantum dot light emitting layer ranges from 10 nm to 20 nm (paragraph 127, 15nm).
Regarding Claim 12, Kim teaches wherein an LUMO energy level of the second electron transport sub-layer ranges from −3.8 eV to −4.2 eV (the LUMO energy level of ZnO used for 161 of 160, which is also identical material choice to that of the invention) (paragraph 125).
Regarding Claim 13, Kim teaches wherein a material of the quantum dot light emitting layer comprises indium phosphide (paragraph 73, InP).
Regarding Claim 14, Kim teaches further comprising: a second electrode (110); a hole injection layer (120); and a hole transport layer (130); wherein the second electrode, the hole injection layer, the hole transport layer and the quantum dot light emitting layer are sequentially stacked (fig. 1 and paragraph 52).
Regarding Claim 16, Kim teaches further comprising: a substrate (100); wherein the first electrode, the second electron transport sub-layer, the first electron transport sub-layer, the quantum dot light emitting layer, the hole transport layer, the hole injection layer, and the second electrode are sequentially stacked on the substrate along a direction from the first electrode to the second electrode; or the second electrode, the hole injection layer, the hole transport layer, the quantum dot light emitting layer, the first electron transport sub-layer, the second electron transport sub-layer, and the first electrode are sequentially stacked on the substrate along a direction from the second electrode to the first electrode (fig. 1).
Regarding Claim 17, Kim teaches a method for manufacturing a QLED device, the QLED device being the QLED device according to claim 1, the method comprising: forming the quantum dot light emitting layer, the electron transport layer and the first electrode on a substrate sequentially; wherein the electron transport layer is formed to have the plurality of electron transport sub-layers; for the any two electron transport sub-layers among the plurality of electron transport sub-layers, the LUMO energy level of the electron transport sub-layer close to the quantum dot light emitting layer, is higher than the LUMO energy level of the other electron transport sub-layer far away from the quantum dot light emitting layer; and the LUMO energy level of each of the plurality of electron transport sub-layers is lower than the LUMO energy level of the quantum dot light emitting layer and higher than the work function of the first electrode (See the rejection of claim 1 and Fig. 1).
Regarding Claim 18, Kim teaches wherein an absolute value of an LUMO energy level difference between two adjacent electron transport sub-layers among the plurality of electron transport sub-layers ranges from 0.1 eV to 0.3 eV  (paragraph 88, 0.2 eV).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-8, 11, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding Claims 7-8, and 11, teaching of Kim has been discussed above including that the first and second electron transport sub-layers are formed of inorganic metal oxide nanoparticles such as ZnO, but is not limited thereto (paragraphs 98 and 125).  While Kim does not explicitly disclose magnesium-doped ZnO for the first electron transport sub-layer, it would have been obvious to one of ordinary skill in the art to utilize magnesium-doped ZnO such as ZnMgO with a desired weight percentage of Mg including the claimed range of 5-15%, as the readily available metal oxide material choice for the electron transport layer in order to obtain the predictable electron transporting characteristics (for claims 7-8).  It is also noted that ZnMgO as claimed material choice would include the LUMO energy level ranges from −3.6 eV to −4.2 eV for claim 11.

Regarding Claim 15, teaching of Kim has been discussed above including that respective LUMO energy levels of the hole transport layer, the quantum dot light emitting layer, the first electron transport sub-layer and the second electron transport sub-layer decrease sequentially, along a direction from the second electrode to the first electrode (PD) (fig. 2).  While Kim does not explicitly disclose LUMO energy level of the hole injection layer higher than that of the hole transport layer, it would have been obvious to one of ordinary skill in the art to choose a material choice for the hole injection layer for its hole injecting characteristics such that the LUMO energy level of the hole injection layer is higher than that of the hole transport layer.

Regarding Claim 19, teaching of Kim has been discussed above except applying a reverse bias voltage to the device.  Nevertheless, it would have been obvious to utilize a power source to apply the reverse bias voltage to the light emitting diode device in order to control/operate the device.  Furthermore, once the reverse bias voltage is applied to the device identical to that of the claim, claimed property or function, “to enhance orientation of anions and cations in structural layers between the second electrode and the first electrode” would be produced: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive for the following reasons: 
Applicant argues that Kim is silent about “an LUMO energy level of each of the plurality of electron transport sub-layers is…higher than a work function of the first electrode” (Remarks, pages 4-6).  This is not found persuasive with further clarification above in the rejection of claim 1 regarding identical material choices.  Accordingly, since Kim teaches identical composition of the plurality of electron transport sub-layers and the first electrode, claimed property or function, “an LUMO energy level of each of the plurality of electron transport sub-layers is…higher than a work function of the first electrode”, is presumed to be inherent: Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
Applicant argues that Kim is silent about “wherein a mass percentage of magnesium in the magnesium-doped zinc oxide nanoparticles ranges from 5% to 20%; and/or a mass percentage of aluminum in the aluminum-doped zinc oxide nanoparticles ranges from 5% to 20%; and/or a mass percentage of lithium in the lithium-doped zinc oxide nanoparticles ranges from 5% to 20%” (Remarks, pages 6-8).  This is not found persuasive since Applicant should note that claim 1 also recites “each of a material of the first electron transport sub-layer and a material of the second electron transport sub-layer comprises one of: zinc oxide nanoparticles, magnesium-doped zinc oxide nanoparticles, aluminum-doped zinc oxide nanoparticles, and lithium-doped zinc oxide nanoparticles”, which defines the scope of claim 1 such that the material of the first electron transport sub-layer and the material of the second electron transport sub-layer comprise, as inclusive or open-ended and does not exclude additional, unrecited elements, one of four nanoparticles recited in claim 1 [underlying for clarity].  As such, Kim teaching the material of the first electron transport sub-layer and the material of the second electron transport sub-layer comprising zinc oxide nanoparticles, as one of four material choices, as discussed above in the rejection of claim 1 would read over the limitation.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829